DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 11-15, 18-20 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fraser et al. (WO 1998/58943). 
The claims are directed to a method of determining infection of a subject by either Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia by determining the presence or the absence of a phage dispensed from and specific to Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia in a blood sample derived from the subject, the method comprising the steps of: 
a) isolating phage nucleic acid from the blood sample1,
b) detecting the presence or absence of the phage nucleic acid dispensed from and specific to Borrelia burgdorferi sense lato or Relapsing Fever Borrelia in the blood sample obtained from a subject infected or suspected of being infected by Borrelia burgdorferi sense lato or Relapsing Fever Borrelia; and 
c) determining the Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia infection of the subject where detection of the phage specific to either Borrelia burgdorferi sense lato or Relapsing Fever Borrelia in the sample is indicative of infection of the subject of Borrelia burgdorferi sense lato or Relapsing Fever Borrelia and the lack of detection of phage dispensed by Borrelia burgdorferi sensu lato or Relapsing Fever Borrelia in the sample indicates the subject is not infected by Borrelia burgodorferi sensu lato or Relapsing Fever Borrelia.  The phage can be detected by detecting a phage gene.
The only active steps of the claimed method are isolating phage nucleic acid and detecting the presence or absence of the phage nucleic acid specific.  Claim 1 is a detection assay.
Fraser et al. teaches analyzing tissue or body fluid from a subject for Borrelia-specific antibodies, nucleic acids, or proteins.  Analysis of nucleic acid specific to Borrelia is assayed by PCR or hybridization techniques using nucleic acid sequences of the present invention as either hybridization probes or primers [claim 37] (see page 35, lines 15-21).  Fraser et al. further discloses a method of detecting nucleic acid in a biological sample comprising contacting the sample with a nucleic acid such as SEQ ID NO: 4 or 5 and detecting hybridization of said nucleic acid to one or more sequences in the biological sample [claim 1, part b) and claim 15](see, for example, claim 18).  SEQ ID NO: 5 of Fraser et al. comprises instant SEQ ID NOs: 1-5, 7, 8, 11-14, 16, 17-24, 26-35, and 972 from B. burgdorferi sensu lato, and SEQ ID NO. 4 of Fraser et al. comprises instant SEQ ID Nos: 9, 15, 25 and 34 from B. burgdorferi sensu lato [claims 2 and 4-7].  Thus, by using SEQ ID NO: 4 or 5 as a probe or primer, Fraser et al. is detecting any one of instant SEQ ID NOs: 1-5, 7-9, 11-35, which correspond to phage genes, in the biological sample.  Therefore, even if Fraser et al. is interested in detecting Borrelia nucleic acids, Fraser et al. is also detecting the presence or absence of genes from phage dispensed from and specific for B. burgdorferi sensu lato or Relapsing Fever Borrelia.  
	A biological sample includes any biological sample obtained from an animal, cell line, tissue culture, or other source which contains Borrelia polypeptide, mRNA, or DNA.  Biological samples include body fluids (such as saliva, blood, plasma, urine, mucus, synovial fluid, etc.) tissues (such as muscle, skin, and cartilage) and any other biological source suspected of containing Borrelia polypeptides or nucleic acids.  Total nucleic acids can be isolated from a biological sample using any suitable technique [claim 1, part a) and claim 11] (see page 35, lines 31-36, and page 36, line 1).
	For claim 12, Fraser et al. teaches that the sample for use in the screening method can be a biological sample (e.g., body fluids such as saliva, blood, plasma, urine, mucus, synovial fluid, etc.; tissues such as muscle, skin, and cartilage; and any other biological source suspected of containing Borrelia nucleic acids).  Fraser et al. further teaches that the disclosed method can be used to monitor progression or regression of the disease state (see page 35, lines 27-30).  Accordingly, to accurately monitor disease progression, samples are taken at early, middle and late stages.
	For claims 13 and 14, because Fraser et al. is detecting instant SEQ ID NOs: 1-5, 7, 8, 11-14, 16, 17-24, 26-35, and 97 from B. burgdorferi sensu lato or Borrelia parkeri, the method of Fraser et al. will also detect phages specific to the species recited in claims 13 and 14.
	For claims 18-20, Fraser et al. teaches that antibiotics are currently used to treat active cases of Lyme disease (see page 2, lines 1-6).  Accordingly, upon detection of instant SEQ ID NOs: 1-5, 7, 8, 11-14, 16, 17-24, 26-35, or 97 (i.e., Borrelia phage gene sequences) or Borrelia sequences in a sample, one of ordinary skill in the art understands that antibiotics are to be administered.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO 1998/58943) as applied to claims 1-2, 4-7, 11-15, 18-20 and 37 above, and further in view of Chomczynski and Sacchi (Nature Protocols, 2006, 1(2):581-585).
	The instant claims are directed to the method of claim 1 where the isolating step is performed by phenol chloroform extraction and isopropanol precipitation (claim 3) or by ammonium hydroxide/phenol chloroform (claim 38). 
	The teachings of Fraser et al. are outline above and incorporated herein.  It is well known in the art to use phenol/chloroform to extract nucleic acid followed by an alcohol (e.g., isopropanol or ethanol) to precipitate the nucleic acid.  For example, Chomczynski and Sacchi teaches acid guanidinium thiocyanate–phenol–chloroform extraction followed by isopropanol to isolate RNA nucleic acid.  Fraser et al. teaches phenol extraction followed by ethanol precipitation (see pages 46 and 47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known methods in the art to isolate the nucleic acids from the sample.  One would have been motivated to do so given the suggestion and teaching by Fraser et al. (Total RNA can be isolated from a biological sample using any suitable technique), given the teachings of the prior art regarding nucleic acid isolation (see, for example, Chomczynski and Sacchi) and given the knowledge and skill of one of ordinary skill in the art.  There would have been a reasonable expectation of success given the state of the art.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated August 22, 2022, applicant argues that Fraser et al. relates to amplifying regions of the Borrelia burgdorferi sensu lato genome to detect the presence of bacteria and that Fraser et al. does not teach or suggest which of the Borrelia burgdorferi sensu lato genes are dispensed in phages from the bacteria. Applicant’s arguments have been considered and not found persuasive.
	Applicant is reminded that the claims are directed to detecting the presence or absence of phage nucleic acid from a blood sample.  
Fraser et al. teaches isolating total nucleic acid from a sample, which can be a blood sample.  If phages are present in the sample, then phage nucleic acids will be isolated along with any other nucleic acids (e.g., Borrelia or cellular) in the sample.  Fraser next teaches analyzing nucleic acids by PCR or hybridization techniques using nucleic acid sequences as either hybridization probes or primers.  Fraser et al. next teaches detecting nucleic acid isolated from the biological sample comprising contacting the sample with a nucleic acid such as SEQ ID NO: 4 or 5 and detecting hybridization of said nucleic acid to one or more sequences in the biological sample (see, for example, claim 18).  Both SEQ ID NOs: 4 and 5 of Fraser et al. comprises several of applicant’s phage sequences including phage terminase gene sequences, phage portal gene sequences, phage integrase sequence, phage holin gene sequences, and phage endolysin gene sequences (see the rejection above).  Thus, by using, for example, SEQ ID NO: 5 as a probe in a screening or detection assay with total isolated nucleic acids, Fraser et al. is detecting in the biological sample any one of instant SEQ ID NOs: 1-5, 7-9, 11-35 and 97, which correspond to phage genes.  
While Fraser et al. is interested in detecting Borrelia nucleic acids, the method of Fraser et al. will also detect the presence or absence of phage dispensed from and specific for B. burgdorferi sensu lato or Relapsing Fever Borrelia that are also in the biological sample.  At the time the sample is obtained from a subject, one of ordinary skill in the art does not know whether Borrelia sequences or Borrelia phage sequences are present in the sample.  However, after screening the sample with, for example, SEQ ID NO: 5, one of ordinary skill in the art will detect instant SEQ ID NOs: 1-5, 7-9, 11-35 and 97, which also correspond to phage genes.  Once a positive result is obtained, one of ordinary skill in the art will treat the subject with antibiotics.

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This step is interpreted as isolating total nucleic acid from a sample.  Because it is not known if phage are present in the sample, one must isolate total nucleic acids in order to detect the presence of phage nucleic acids.
        2 Instant SEQ ID NOs: 1-5, 7, 8 are phage terminase gene sequences.  Instant SEQ ID NOs: 11-14 are phage portal gene sequences.  Instant SEQ ID NO: 16 is a phage integrase sequence.  Instant SEQ ID NOs: 17-24 are phage holin gene sequences.  Instant SEQ ID NOs: 26-34 are phage endolysin gene sequences.  Instant SEQ ID NO: 35 is the phage terminase 147bp fragment. Instant SEQ ID NO: 97 is a Borrelia parkeri phage holin gene.